DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. Applicant’s argument is as follows:
“Vasudevan in view of Ben-Itzhak fails to disclose "sending the first trained machine learning model from the first compute device to the second compute device" of Applicant's claim 1…Mentioning that embodiments can be implemented using one or more different components does not disclose (nor is it obvious) that a trained model is sent from one compute device to another. In general, sending a trained machine learning model from one compute device to another compute device is non-trivial and typically not done without reason. For instance, [0042] and [0043] of Applicant's as-filed specification mentions the use of the second compute device so that "client-specific data... may not be accessed by the first compute device", while [0029] of Applicant's as-filed specification mentions that "[p]rocessing the client-specific data on the compute device 111 remote from the compute device 101 enables the second compute device 111 to maintain confidentiality of the client-specific data"…

 The target neural network and the source neural network having the same feature neural network layers, and transferring the insights learned by the source neural network to the target neural network by initializing the feature layer parameters of the target neural network using trained values of the feature layer parameters of the source neural network, fails to disclose or suggest "sending the first trained machine learning model from the first compute device to the second compute device" of Applicant's claim 1.”

With regards to how a model can be sent, Applicant teaches in [0026] that “the first set of model parameters can then be stored as a trained text recognition model 106” and in [0034] that “…the text recognition model 106 of the compute device 101 can be sent via the network 150 to the compute device 111, stored as text recognition model 116', and be used after some modification to adjust (e.g., add a procedural program to the model to the compute device 111.”  Therefore, initializing the feature layer parameters of the target neural network using trained values of the feature layer parameters of the source neural network can be considered sending a model, as evidenced by Applicant’s Specification.
The remainder of Applicant’s arguments are considered moot because the new ground of rejection relies on a different combination of references for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 9 and 11 Vasudevan (US 2020/0104710) in view of Hashemian (NPL: “A privacy-preserving distributed transfer learning in activity recognition”), 
For claim 1, Vasudevan teaches a method comprising: 
training (using adaptive transfer learning, [0005]), at a first compute device remote from a second compute device ([0074]-[0078]), a first machine learning model (106, 120 and 130, Figure 1) based on a first plurality (104 of Figure 1) of documents ([0028] and [0035]) and at least one of a first plurality of transcriptions or a first plurality of data records (ground truth, [0028]) to produce a first trained machine learning model (trained 120 and trained 130, [0028] and [0035]), each document from the first plurality of documents associated with a transcription from the first plurality of transcriptions or a data record from the first plurality of data records (ground truth, [0027]-[0028]); and 
sending the first trained machine learning model from the first compute device to the second compute device (transfer of insights, [0029]) such that, during operation and after receiving the first trained machine learning model ([0074]-[0078]); 
(1) trains a second machine learning model (110 of Figure 1, [0026]) based on the first machine learning model (transfer of insights, [0029]), a second plurality of documents (target dataset, 312 of Figure 3), and at least one of a second plurality of transcriptions or a second plurality of data records (ground truth, [0027]), to produce a second trained machine learning model ([0029] and 312 of Figure 3), each document from the second plurality of documents associated with a transcription from the second plurality of transcriptions or a data record from the second plurality of data records (ground truth, [0027]); and 
 (2) executes the first trained machine learning model (130) to generate a first transcription from a first document (document from target dataset 102, 204 of Figure 2);
executes the second trained machine learning model to generate a second transcription from the first document (312 of Figure 3), the second transcription having a transcription confidence score greater than that of the first transcription (as understood by [0025]-[0028]);
Vasudevan fails to distinctly disclose:
the second compute device performing steps (1) and (2)
the second plurality of documents and the at least one of the second plurality of transcriptions or the second plurality of data records including client-specific data accessible by the second compute device but not accessible by the first compute device
However, Hashemian teaches:
training, at a first compute device (server, Step 1 of §4 and Figure 1) remote from a second compute device (user mobile device, Step 1 of §4 and Figure 1), a first machine learning model (PPSVM classifier, Step 1 of §4 and Figure 1) based on a first plurality of data records (training data stored at server, Figure 1), to produce a first trained machine learning model (PPSVM classifier, Step 3 of §4 and Figure 1); and 
sending the first trained machine learning model from the first compute device to the second compute device such that, during operation and after receiving the first trained machine learning model, the second compute device: 
(1) trains a second machine learning model (from begin to privacy-preserving activity recognition of Figures 1 and 2) based on the first machine learning model (via calculated parameters of PPSVM, Figure 2), a second plurality of data records (user data xi and yi), to produce a second trained machine learning model (from begin to privacy-preserving activity recognition of Figures 1 and 2), the second plurality of data records including client-specific data accessible by the second compute device but not accessible by the first compute device (user data is not sent to server,§3.1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Hashemina’s user privacy-preserving algorithm for transfer learning training data with Vasudevan’s adaptive transfer learning method in order to alieviate privacy concerns associated with transfer learning (§1 and §6, Hashemina).
It is noted that although Hashemina relates to transfer learning in activity recognition and Vasudevan teaches to transfer learning for document transcription, one of ordinary skill in the art would understand how overcoming privacy issues as taught by Hashemina could be applied to other forms of transfer learning.  In other words, the technique (Hashemina’s privacy protection algorithm) for improving a particular class of devices (training of machine learning models via transfer learning) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
For claim 2, Vasudevan as modified by Hashemina teaches the limitations of claim 1 and Vasudevan further teaches:
the first plurality data records or the second plurality of data records include at least one of a document creation date, a document edit date, a document dimension, a document file format, a document length, a document word count, or a document character count 
For claim 4, Vasudevan as modified by Hashemina teaches the limitations of claim 1 and Vasudevan further teaches:
the first plurality of documents and the second plurality of documents include an indication of at least one of an image, a text document, a hand-written document, a table, or a webpage ([0015]-[0016]).
For claim 9, Vasudevan teaches an apparatus, comprising: 
a first compute device having a processor and a memory storing instructions executable by the processor ([0064]) to: 
(a) receive, from a second compute device remote from the first compute device ([0074]-[0078]), a first trained machine learning model ([0028] and 308 of Figure 3) configured to generate at least one of a first plurality of transcriptions ([0015]-[0016]) or a first plurality of transcription confidence scores based on at least a first plurality (pre-training dataset, 106 of Figure 1) of documents ([0015]-[0016]) or a first plurality of data records; 
 (b) train, at the first compute device, a second machine learning model  based on the first machine learning model (via transfer of insights, [0029]), a second plurality of documents (target dataset, 312 of Figure 3), and at least one of a second plurality of transcriptions or a second plurality of transcription confidence scores (ground truth, [0027]), to produce a second trained machine learning model ([0029] and 312 of Figure 3)
(c) execute, at the first compute device, the first trained machine learning model and the second trained machine learning model (the first trained machine learning  to generate at least one of a transcription or a transcription confidence score from a document ([0015]-[0016]).
Vasudevan fails to distinctly disclose:
the second plurality of documents and the at least one of the second plurality of transcriptions or the second plurality of transcription confidence scores being client-specific data and not being accessed by the first compute device but not accessible by the second compute device
However, Hashemian teaches:
training, at a first compute device (server, Step 1 of §4 and Figure 1) remote from a second compute device (user mobile device, Step 1 of §4 and Figure 1), a first machine learning model (PPSVM classifier, Step 1 of §4 and Figure 1) based on a first plurality of data records (training data stored at server, Figure 1), to produce a first trained machine learning model (PPSVM classifier, Step 3 of §4 and Figure 1); and 
sending the first trained machine learning model from the first compute device to the second compute device such that, during operation and after receiving the first trained machine learning model, the second compute device: 
(1) trains a second machine learning model (from begin to privacy-preserving activity recognition of Figures 1 and 2) based on the first machine learning model (via calculated parameters of PPSVM, Figure 2), a second plurality of data records (user data xi and yi), to produce a second trained machine learning model (from begin to privacy-preserving activity recognition of Figures 1 and 2), the second plurality of data records including client-specific data accessible by the second compute device but not accessible by the first compute device (user data is not sent to server,§3.1)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Hashemina’s user privacy-preserving algorithm for transfer learning training data with Vasudevan’s adaptive transfer learning method in order to alieviate privacy concerns associated with transfer learning (§1 and §6, Hashemina).
It is noted that although Hashemina relates to transfer learning in activity recognition and Vasudevan teaches to transfer learning for document transcription, one of ordinary skill in the art would understand how overcoming privacy issues as taught by Hashemina could be applied to other forms of transfer learning.  In other words, the technique (Hashemina’s privacy protection algorithm) for improving a particular class of devices (training of machine learning models via transfer learning) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
For claim 11, Vasudevan as modified by Hashemina teaches the limitations of claim 9 and Vasudevan further teaches:
the first trained learning model generates the at least one of the first plurality of transcriptions or the first plurality of transcription confidence scores based on the first plurality of documents and a first plurality of data records (source dataset, as understood by examination of Figure 3),
the second trained machine learning model generates the at least one of the transcription or the transcription confidence score from the document and a second plurality of data records 
the first plurality of data records or the second plurality of data records include at least one of a number of words count, a document creation date, a document edit date, a document dimension, a document file format, a document length, or a number of characters count (a ground truth transcription inherently has a length, word count and character count).  
Claims 3, 6-7, 10, 13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan and Hashemina in view of Granet et al (NPL: “Transfer Learning for Handwriting Recognition on Historical Documents”). 
For claim 3, Vasudevan and Hashemina teach the limitations of claims 1 as cited above but is silent as to how the ground truth labels are generated.
However, Granet teaches manually validating samples (971 validated lines) to generate ground truth transcriptions (¶4, §4). 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to generate ground truth transcriptions by manual validation since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Granet.
The combination of Vasudevan and Granet as defined above teaches:
sampling at least one of (1) at least one document from the first plurality of documents, (2) at least one document from the second plurality of documents, (3) the first document, or (4) the second document, to generate a sampled data (collected transcriptions, ¶4 of §4, Granet); 
generating a plurality of ground-truth transcriptions based on the sampled data (¶4 of §4, Granet); and 
generating at least one of a first transcription confidence score or a second transcription confidence score based on the sampled data and the ground-truth transcriptions (tables 2-4, Granet).
For claim 6, Vasudevan and Hashemina teach the limitations of claim 1 as cited above but fails to teach converting to a binary format as claimed.
However, Granet teaches that handwritten images in his dataset are “binarized and normalized” (¶2 of §5.1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to convert, before training Vasudevan’s first machine learning model or second machine learning model, the plurality images within datasets 102 and 104 into a binary format based on a threshold (all binary processes are based upon the threshold of the physical devices which perform said processes, e.g., transistor threshold voltages) since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Granet.
For claims 7, Vasudevan and Hashemina teach the limitations of claim 1 as cited above but fails to teach a neural network model having at least one convolutional layer.
However, Granet teaches a handwriting recognition system comprising a feature extraction part having a fully convolutional neural network (¶1-2 of §3).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the transfer of insights as described in Vasudevan’s [0029] using a fully convolutional neural network since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Granet.
For claim 10, Vasudevan as modified by Hashemina teaches the limitations of claim 9 as cited above but is silent as to how the ground truth labels are generated.
However, Granet teaches manually validating samples (971 validated lines) to generate ground truth transcriptions (¶4, §4). 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to generate ground truth transcriptions by manual validation since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Granet.
The combination of Vasudevan and Granet as defined above teaches:
sampling at least one of (1) at least one document from the first plurality of documents, (2) at least one document from the second plurality of documents, (3) the first document, or (4) the second document, to generate a sampled data (collected transcriptions, ¶4 of §4, Granet); 
generating a plurality of ground-truth transcriptions based on the sampled data (¶4 of §4, Granet); and 
generating at least one of a first transcription confidence score or a second transcription confidence score based on the sampled data and the ground-truth transcriptions (tables 2-4, Granet).
For claim 13, Vasudevan teaches the limitations of claim 9 as cited above but fails to teach a neural network model having at least one convolutional layer.
However, Granet teaches a handwriting recognition system comprising a feature extraction part having a fully convolutional neural network (¶1-2 of §3).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the transfer of insights as described in Vasudevan’s [0029] using a fully convolutional neural network since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Granet.
For claim 15, Vasudevan teaches the limitations of claim 9 as cited above but fails to teach preparing documents as claimed.  
However, Granet teaches that handwritten images in his dataset are “binarized and normalized” (¶2 of §5.1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to normalize Vasudevan’s datasets 102 and 104 since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Granet.
For claim 16, Vasudevan teaches a non-transitory processor-readable medium storing code representing instructions to be executed by a processor of a first compute device, the code comprising code to cause the processor to ([0064]): 
(a) receive, from a second compute device remote from the first compute device ([0074]-[0078]), a first trained machine learning model ([0028] and 308 of Figure 3) configured to generate at least one transcription ([0015]-[0016]) based on at least one document ([0015]-[0016]); 
(b) execute the first trained machine learning model and a second trained machine learning model (the first trained machine learning model initializes the feature to generate at least one refined transcription based on the at least one transcription ([0015]-[0016]); 
Vasudevan fails to distinctly disclose:
the first machine learning model not trained using client specific data;
the second machine learning model trained using client specific data;
(c) execute a quality assurance program to generate at least one transcription score based on the at least one document and the at least one transcription; 
(d) execute the quality assurance program to generate at least one refined transcription score based on the at least one refined transcription and at least one of the at least one document or the at least one transcription, the at least one refined transcription score indicating an automation performance better than an automation performance for the at least one transcription score, the first automation performance determined based on a likelihood generated by the first trained machine learning model, the second automation performance determined based on a likelihood generated by the second machine learning model.
However, Granet teaches a handwriting recognition system wherein the performance is evaluated using a character level recognition rate and word level recognition rate (§5 and Table 2).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to evaluate the performance of Vasudevan’s output transcriptions using character level recognition rate and word level recognition rate since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Granet.
The combination of Vasudevan and Granet as defined above teaches:
(c) execute a quality assurance program to generate at least one transcription score based on the at least one document and the at least one transcription (CRR and WRR of 120); 
(d) execute the quality assurance program
 to generate at least one refined transcription score based on the at least one refined transcription and at least one of the at least one document or the at least one transcription (CRR and WRR of 110), the at least one refined transcription score indicating an automation performance better than an automation performance for the at least one transcription score ([0006], [0014]).
The combination of Vasudevan and Granet fails to distinctly disclose:
the first machine learning model not trained using client specific data;
the second machine learning model trained using client specific data;
However, Hashemian teaches:
training, at a first compute device (server, Step 1 of §4 and Figure 1) remote from a second compute device (user mobile device, Step 1 of §4 and Figure 1), a first machine learning model (PPSVM classifier, Step 1 of §4 and Figure 1) based on a first plurality of data records (training data stored at server, Figure 1), to produce a first trained machine learning model (PPSVM classifier, Step 3 of §4 and Figure 1); and 
sending the first trained machine learning model from the first compute device to the second compute device such that, during operation and after receiving the first trained machine learning model, the second compute device: 
(1) trains a second machine learning model (from begin to privacy-preserving activity recognition of Figures 1 and 2) based on the first machine learning model (via calculated parameters of PPSVM, Figure 2), a second plurality of data records (user data xi and yi), to produce a second trained machine learning model (from begin to privacy-preserving activity recognition of Figures 1 and 2), wherein:
the first machine learning model is not trained using client specific data and the second machine learning model is trained using client specific data;
 (user data is not sent to server,§3.1).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Hashemina’s user privacy-preserving algorithm for transfer learning training data with Vasudevan’s adaptive transfer learning method in order to alieviate privacy concerns associated with transfer learning (§1 and §6, Hashemina).
It is noted that although Hashemina relates to transfer learning in activity recognition and Vasudevan teaches to transfer learning for document transcription, one of ordinary skill in the art would understand how overcoming privacy issues as taught by Hashemina could be applied to other forms of transfer learning.  In other words, the technique (Hashemina’s privacy protection algorithm) for improving a particular class of devices (training of machine learning models via transfer learning) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
For claim 17
the at least one document includes at least one of a number of words count, a document creation date, a document edit date, a document dimension, a document file format, a document length, or a number of characters count (all documents have a document dimension; all document files have a file format, all documents have a length, and so forth).
For claim 18, Vasudevan as modified by Hashemina and Granet as cited above teaches all of the limitations of claim 16 and Vasudevan further teaches:
the quality assurance program is a procedural program (§5). 
However, Granet further teaches manually validating samples (971 validated lines) to generate ground truth transcriptions (¶4, §4). 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to generate ground truth transcriptions by manual validation since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Granet.
The combination of Vasudevan and Granet teaches:
sample the at least one document to generate a sampled data (collected transcriptions, ¶4 of §4, Granet); 
generate at least one ground-truth transcriptions based the sampled data (¶4 of §4, Granet); and 
generate at least one of the at least one transcription confidence score or the at least one refined confidence score based on the ground-truth transcription and the sampled data (Tables 2-4).
For claim 19, Vasudevan as modified by Hashemina and Granet as cited above teaches all of the limitations of claim 16 but fails to teach a convolutional layer as claimed.
However, Granet teaches a handwriting recognition system comprising a feature extraction part having a fully convolutional neural network (¶1-2 of §3).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the transfer of insights as described in Vasudevan’s [0029] using a fully convolutional neural network since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, as evidenced by Granet.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan and Hashemina in view of Chang et al (US 2015/0169212).
For claims 5 and 12, Vasudevan as modified by Hashemina teaches the limitations of claim 1 and 9 but fails to teach resizing and rotating as claimed.  
However, Chang teaches in [0076] that “the character recognition application may scale and rotate the representation as described in step 306 of FIG. 3.”  Figure 4 shows the rotation of a handwritten letter 406 to zero degrees (414)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to resize and rotate characters in Vasudevan’s handwritten documents (102 and 104 of Figure 1) in order to normalize the handwritten characters and increase recognition accuracy.
Claims 8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan and Hashemina in view of Beniwal et al (NPL: “Classification and Feature Selection Techniques in Data Mining”).
For claim 8, Vasudevan as modified by Hashemina teaches the limitations of claims 1 but fails to teach a decision tree as claimed. 
However, Beniwal teaches a plurality of classification techniques (§4) as well as their respective advantages and disadvantages.  Beniwal teaches that “the knowledge discovered by a classification algorithm can be expressed in many different ways” (¶5 of §3) and that neural networks may not generalize well (§4.5).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Vasudevan’s target classification parameters ([0026]) using a decision tree instead of neural network layers since a decision tree can be used in place of a neural network, as evidenced by Beniwal.
For claim 14, Vasudevan teaches the limitations of claim 9 but fails to teach a decision tree as claimed. 
However, Beniwal teaches a plurality of classification techniques (§4) as well as their respective advantages and disadvantages.  Beniwal teaches that “the knowledge discovered by a classification algorithm can be expressed in many different ways” (¶5 of §3) and that neural networks may not generalize well (§4.5).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Vasudevan’s target classification parameters ([0026]) using a decision tree instead of neural network layers since a decision tree can be used in place of a neural network, as evidenced by Beniwal.
For claim 20, Vasudevan as modified by Ben-Itzhak and Granet teach the limitations of claim 16 but fails to teach a decision tree as claimed. 
However, Beniwal teaches a plurality of classification techniques (§4) as well as their respective advantages and disadvantages.  Beniwal teaches that “the knowledge discovered by a classification algorithm can be expressed in many different ways” (¶5 of §3) and that neural networks may not generalize well (§4.5).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Vasudevan’s target classification parameters ([0026]) using a decision tree instead of neural network layers since a decision tree can be used in place of a neural network, as evidenced by Beniwal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849